Citation Nr: 0720302	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-31 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sinus 
headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
boils.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied requests to 
reopen claims for service connection for sinusitis, sinus 
headaches, and boils.  After the RO issued a statement of the 
case (SOC) in August 2005, the veteran's timely substantive 
appeal was received in September 2005.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted in December 2005 by the undersigned 
Veterans Law Judge.  During that hearing, the veteran 
submitted additional evidence pertinent to the appeal.  VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2006).  The appellant provided a 
written waiver of review by the agency of original 
jurisdiction.  Appellate review may proceed.

The reopened claim for service connection for boils is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A July 2002 determination which denied service connection 
for sinusitis, sinus headaches, and boils is final, because 
the veteran did not initiate appeal of that decision within 
one year after the decision was issued, and the decision 
became final in July 2003.

2.  Since the July 2002 final rating decision, the veteran 
has submitted a VA medical opinion that his chronic sinusitis 
was first manifested in service; this evidence is relevant to 
the claim, and is therefore new and material evidence.

3.  The VA medical opinions relate the veteran's post-service 
chronic sinusitis to his service.

4.  The criteria for evaluating sinusitis following the grant 
of service connection requires that the symptom, "sinus 
headaches," be included in the grant of service connection 
for sinusitis.  

5.  Since the July 2002 final rating decision, the veteran 
has submitted some duplicate records and has submitted VA 
clinical records not previously associated with the claims 
file dated in 2001, which include a treatment note which 
reflects that the provider based a possible diagnosis of 
hydradenitis suppurativa on the veteran's report of a 10 to 
12 year history of boils, and that diagnosis has since been 
confirmed; this evidence tends to link the current diagnosis 
to the veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for sinusitis, 
to include sinus headaches.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 20.302(b) 
(2006).

2.  The criteria for service connection for sinusitis, to 
include sinus headaches, are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.306, 4.97, Diagnostic Code 6514 (2006).

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for boils, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 20.302(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claims of entitlement to service 
connection.  The previous denial of those claims, in a rating 
decision issued in July 2002, became final one year later, in 
July 2003, when the veteran failed to submit a substantive 
appeal within the one-year period allowed by the governing 
statute and regulations.  38 U.S.C. § 7105(d)(3); 38 C.F.R. § 
20.302(b) (to be timely, a substantive appeal, which consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information, must be received by VA within 60 days 
from the date the SOC is mailed, or must be received within 
the remainder of the one-year period beginning on the date on 
which notice of the RO decision being appealed was mailed, 
whichever period ends later).

If service connection (including a claim for service 
connection for the cause of a veteran's death) has been 
previously denied and that decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).

Since the prior final denial in July 2002, the veteran has 
submitted duplicates of service medical records and private 
and VA clinical records proximate to the veteran's service 
which were associated with the claims files at the time of 
the prior rating decision.  The veteran has also submitted 
current VA clinical records, including an October 2004 VA 
medical opinion linking sinusitis, but no other disorder, to 
the veteran's service.



Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

In this case, the veteran's requests to reopen the claims of 
entitlement to service connection have been granted.  
Therefore, since each claim on appeal has been reopened, the 
Board's action on each claim is favorable to the veteran, and 
no further discussion of compliance with the VCAA is 
required.  

Law and regulations applicable to determine whether evidence 
is new and material

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).


Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  However, no disease at 
issue in this appeal is defined by statute or regulations as 
a chronic disease, and no presumption of service connection 
is applicable to any disorder addressed in this decision.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.  Request to reopen claim for service connection for 
sinusitis

At the time of the July 2002 rating decision which denied 
service connection for sinusitis, the veteran's service 
medical records were associated with the claims file.  In 
addition, the veteran submitted post-service private clinical 
records dated in 1991 and 1992, and VA clinical records 
beginning in 1991, showing that the veteran was treated for 
sinusitis following his March 1991 service discharge.  The 
veteran's VA clinical records dated from 1993 to 2002 were 
also associated with the claims folders, and disclosed 
ongoing treatment of chronic sinusitis, including surgical 
treatment in 1997.  


After the veteran sought to reopen the claim, he asked his 
treating VA provider to state whether his post-service 
diagnosis of sinusitis was related to the symptoms treated in 
service.  In records dated in July 2003 and in October 2004, 
the veteran's treating VA provider offered an opinion that 
the sinusitis first diagnosed a few months after his March 
1991 service discharge has its onset during his service, 
although not diagnosed as such.  In the October 2004 noted, 
the provider stated:

With regards to establishment of service 
connection, . . . [t]o reiterate, . . . 
[s]ince basic training, he began to 
develop continuous drainage from his nose 
that progressively worsened throughout 
his military career.  Several months 
after he left the military, he saw a non-
VA physician, Dr. Kenny, who diagnosed 
him with sinusitis.

This evidence is new, in that it was not of record at the 
time of the July 2002 denial.  It is directly relevant to 
establishment of a link between the veteran's service and 
sinusitis diagnosed following service.  This evidence is new 
and material, and is sufficient to reopen the claim.  

Having reopened the claim, the Board must adjudicate the 
claim on the merits, unless further development is required.  
The opinions rendered in July 2003 and October 2004, when 
read in light of the veteran's post-service clinical records, 
which reflect that the veteran has been treated chronically 
and continuously for sinusitis since it was first diagnosed 
in October 1991, establish a direct link to symptoms first 
manifested and treated during the veteran's service.  This 
evidence meets each of the three criteria for establishing 
service connection.  38 C.F.R. § 3.303.  The criteria for 
service connection for sinusitis have been met, and service 
connection for sinusitis is warranted.

2.  Request to reopen claim for service connection for sinus 
headaches

In this case, service connection has been granted for 
sinusitis.  The criteria for evaluating sinusitis, provided 
at 38 C.F.R. § 4.97, Diagnostic Code (DC) 6514.  The General 
Rating Formula for Sinusitis provides for a compensable, 10 
percent evaluation, where there are incapacitating episodes 
or non-incapacitating episodes characterized by headaches, 
among other symptoms.  Evaluations in excess of 10 percent 
required evidence of headaches, among other symptoms.  

By its terms, the criteria for evaluating the veteran's 
service-connected sinusitis make it clear that the evaluation 
to be assigned for that disability depends, at least in part, 
on the frequency and severity of headaches due to sinusitis.  
Because "sinus headaches" are, by regulation, considered a 
symptom of sinusitis, service connection for sinus headaches 
as a separate, compensable service-connected disability 
cannot be granted, because that would result in compensation 
to the veteran for the same disability under two different 
diagnoses.  Regulations governing veterans' benefits preclude 
awarding a veteran compensation for the same symptoms under 
different diagnostic codes, since such an award would 
compensate the veteran twice for the same symptomatology.  
38 C.F.R. § 4.14.  

The Board has specified that the grant of service connection 
for sinusitis includes sinus headaches.  Since the regulation 
precludes an award of service connection for sinus headaches 
separately from the award of service connection for 
sinusitis, the law, not the facts, governs the outcome of 
this claim.  The veteran's request to reopen the claim for 
service connection for sinus headaches has been granted, and 
the claim for service connection for sinus headaches has been 
granted on the merits, to the full extent allowed by law. 

3.  Request to reopen a claim for service connection for 
boils

At the time of the July 2002 rating decision which denied 
service connection for sinusitis, the veteran's service 
medical records were associated with the claims file.  In 
addition, the veteran submitted post-service private clinical 
records dated in 1991 and 1992, and 1993.  VA clinical 
records dated from 1991 to 2002 were also associated with the 
claims folders.  Social Security Administration (SSA) records 
were also associated with the claims files.  Those records 
disclosed no evidence that the veteran was treated in service 
for boils, and disclosed a current diagnosis of hydradenitis 
suppurativa.  A December 1992 VA outpatient treatment note 
disclosed that the veteran was treated for a boil at his belt 
line.  The evidence was devoid of a diagnosis related to the 
boils.  For purposes of information only, and without 
reliance thereon, the Board notes that hydradenitis 
suppurativa (which may also be spelled "hidradenitis") is an 
inflammation of the sweat glands with chronic suppurative 
folliculitis, developing after puberty and producing 
abscessed or sinuses with scarring.  Stedman's Medical 
Dictionary 821 (27th ed. 2000).

In connection with his October 2003 claim for service 
connection for boils, the veteran wrote to a member of 
Congress, and attached January 1991 service medical records, 
October 1991 to October 1992 private treatment notes, and 
June 1993 VA treatment notes, among other clinical evidence.  
This evidence was already of record at the time of the July 
2002 rating decision.  

The veteran requested that current VA clinical records be 
obtained.  Additional VA clinical records were associated 
with the claims files.

At his Travel Board hearing, the veteran testified that he 
was treated for boils in service.  However, on further 
testimony, he indicated that there was no formal profile 
change issued when he would get boils, he was just to let his 
sergeant know so he could relieve the pressure on the 
affected area.  This testimony is consistent with the 
clinical records, which are devoid of evidence that he sought 
medical treatment for boils, and are devoid of evidence that 
any profile changes were assigned for a skin disorder.  

At his hearing, the veteran also submitted additional and 
duplicate VA clinical records dated from 1997 through 2004.  
These clinical records include a February 2001 clinical note 
which reflects that the veteran provided a history of having 
boils for 10 to 12 years.  The provider assigned a diagnosis 
of folliculitis versus hydradenitis, based on the veteran's 
history.  This diagnosis was later confirmed.  This evidence 
is new, in that this clinical note was not previously 
associated with the claims file, although, as a VA treatment 
note, knowledge of the information is imputed to VA.  The 
evidence is relevant, in that it tends to establish a 
possible etiologic link between the veteran's service and his 
current skin disorder.  Thus, the evidence is material to the 
claim on appeal.  

The Board finds that this new and material evidence is 
sufficient to reopen the claim.  However, the clinical record 
does not provide a specific opinion as to the likelihood that 
the current disorder had its onset in service.  Further 
development of the medical evidence is required, as discussed 
further in the Remand appended to this decision.  


ORDER

Service connection for sinusitis, to include sinus headaches, 
is granted.

The request to reopen a claim of entitlement to service 
connection for boils is reopened; the appeal is granted to 
this extent only.


REMAND

Further development of the medical evidence, to include 
obtaining a medical opinion as to whether the veteran's 
hydradenitis suppurativa had its onset in service or was 
first manifested during service and has been chronic and 
continuous since that time.  The Board notes that 
hydradenitis suppurativa is not defined by statute or 
regulations as a chronic disease, and no presumption of 
service connection is applicable.  38 C.F.R. §§ 3.307, 309.  
Thus, the veteran must establish that manifestations of a 
skin disorder were present during his service and have 
remained chronic and continuous thereafter.  

In this regard, the Board notes that establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 C.F.R. § 3.303(a) (2006).  
Alternatively, the second and third Caluza elements may be 
satisfied by (a) evidence that a condition was noted during 
service or during an applicable presumption period; (b) 
evidence showing postservice continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record.  The veteran 
should be advised that the most persuasive 
evidence would be evidence during his service, 
statements from fellow former servicemembers 
who might have observed the skin disorder 
during service, and evidence showing that the 
manifestations were continuous following 
service, including statements from employers 
or fellow employees, employment clinical 
records reflecting continuing care following 
service, and the like.    

3.  The veteran's current VA clinical records, 
that is, any clinical records since October 
2004, should be associated with the claims 
file.  

The veteran should be afforded the opportunity 
to identify any non-VA clinical records 
relevant to the claim.

4.  The veteran should be afforded VA 
examination of the skin.  The examiner should 
review relevant service medical records and 
relevant post-service clinical records, 
including the December 1992 and February 2001 
VA outpatient notes discussed in the opinion 
above, as well as other relevant VA clinical 
notes and any additional evidence obtained 
during this Remand.  After this information 
has been reviewed, the veteran should be 
examined.  

Then, the examiner should assign a diagnosis 
for the veteran's current skin disorder 
manifested by boils.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
likelihood, or greater) or whether it is less 
than likely (a likelihood below 50 percent) 
that the skin disorder manifested by boils has 
its onset during service, was first manifested 
during service, or was acquired in service, 
and has been chronic and continuous since that 
time.  

If, the examiner determines that it would be 
speculation to state the likelihood that the 
current skin disorder was or was not 
manifested during or acquired during the 
veteran's service, the examiner should so 
state, and should explain the reasoning for 
that determination.  

Inform the examiner that the term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against 
causation.

5.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If any benefit 
sought remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


